 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CARLOS HENDON,                                     No. 2:19-cv-01177-JAM-CKD-P
12                          Plaintiff,
13              v.                                          ORDER
14       J. DEFAZIO, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1).

20             I.      In Forma Pauperis Request

21             Plaintiff requests leave to proceed in forma pauperis. However, court records indicate that

22   plaintiff has been deemed a “Three Strikes” litigant pursuant to 28 U.S.C. § 1915(g).1 See

23   Hendon v. Baroya, No. 1:09-cv-0911-MJS-P (E.D. Cal. July 29, 2010) (identifying three strikes);

24   see also Hendon v. Kulka, No. 2:14-cv-2581-AC-P (E.D. Cal. August 3, 2015) (collecting cases);

25   Hendon v. Kulka, No. 2:14-cv-1171-KJN-P (E.D. Cal. June 9, 2014). The court takes judicial

26   notice of the three cases identified therein as § 1915(g) strikes, all of which were dismissed for

27
     1
      Judicial notice may be taken of court records. See Valerio v. Boise Cascade Corp., 80 F.R.D.
28   626, 635 n. 1 (N.D. Cal. 1978), aff’d, 645 F.2d 699 (9th Cir. 1981).
                                                       1
 1   failure to state a claim. All of the cases identified as strikes had become final long before the

 2   filing of the instant action. As a result, plaintiff is precluded from proceeding in forma pauperis

 3   in this action unless plaintiff is “under imminent danger of serious physical injury.” 28 U.S.C. §

 4   1915(g).

 5           In his complaint, plaintiff alleges that he “will continue to be irreparably injured” because

 6   defendant Defazio told “other guards at other prisons” to beat him up because plaintiff assaulted a

 7   guard. ECF No. 1 at 4, 6. Based on the allegations in the complaint which concern the use of

 8   excessive force by multiple prison guards at several different prisons between May 2016 and June

 9   2019, the court finds that plaintiff’s allegations of imminent harm are sufficiently plausible.

10   Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (emphasizing that the allegations in a

11   pro se complaint are required to be liberally construed). Therefore, the court concludes that

12   plaintiff has credibly alleged imminent danger of serious physical injury pursuant to 28 U.S.C. §

13   1915(g) to be allowed to proceed in forma pauperis in this action.

14           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

15   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

16   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

17   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

18   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

19   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

20   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
21           II.     Screening Standard

22           The court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

24   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

25   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

26   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
27           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

28   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
                                                         2
 1   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 2   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 3   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 4   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 5   Cir. 1989); Franklin, 745 F.2d at 1227.

 6          In order to avoid dismissal for failure to state a claim a complaint must contain more than

 7   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 8   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

10   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

14   at 678. When considering whether a complaint states a claim upon which relief can be granted,

15   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

16   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

17   U.S. 232, 236 (1974).

18          III.    Allegations in the Complaint

19          At the time that plaintiff filed the complaint, he was confined at California State Prison-

20   Sacrament (“CSP-Sac”). However, the defendants named in this action are employed at several
21   different prisons including CSP-Sac, California State Prison-Corcoran (“Corcoran”), and the

22   California Medical Facility (“CMF”). ECF No. 1 at 2-3. The incidents described in the

23   complaint all involve allegations of the use of excessive force against plaintiff by multiple prison

24   guards. ECF No. 1 at 3-6. They occurred at different prisons at different times ranging from May

25   16, 2016 through May or June 2019. Id. By way of relief, plaintiff seeks compensatory and

26   punitive damages as well as injunctive relief. ECF No. 1 at 7.
27          IV.     Legal Standards

28          A plaintiff may properly assert multiple claims against a single defendant in a civil action.
                                                        3
 1   Fed. Rule Civ. P. 18. In addition, a plaintiff may join multiple defendants in one action where

 2   “any right to relief is asserted against them jointly, severally, or in the alternative with respect to

 3   or arising out of the same transaction, occurrence, or series of transactions and occurrences” and

 4   “any question of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P.

 5   20(a)(2). However, unrelated claims against different defendants must be pursued in separate

 6   lawsuits. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). This rule is intended “not only

 7   to prevent the sort of morass [a multiple claim, multiple defendant] suit produce[s], but also to

 8   ensure that prisoners pay the required filing fees—for the Prison Litigation Reform Act limits to 3

 9   the number of frivolous suits or appeals that any prisoner may file without prepayment of the

10   required fees. 28 U.S.C. § 1915(g).” Id.

11           V.      Analysis

12           The court has reviewed plaintiff’s complaint and finds that it has improperly joined

13   unrelated claims against multiple defendants in a single civil action. Plaintiff’s complaint must be

14   dismissed. The court will, however, grant leave to file an amended complaint.

15           If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

16   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

17   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

18   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

19   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

20   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory
21   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

22   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

23           Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

24   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

25   complaint be complete in itself without reference to any prior pleading. This is because, as a

26   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375
27   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

28   longer serves any function in the case. Therefore, in an amended complaint, as in an original
                                                         4
 1   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 2           VI.     Plain Language Summary for Pro Se Party

 3           The following information is meant to explain this order in plain English and is not

 4   intended as legal advice.

 5           The court has reviewed the allegations in your complaint and concluded that there are

 6   unrelated claims against multiple defendants. However, this problem may be fixable, so you are

 7   being given the chance to file an amended complaint within 30 days from the date of this order.

 8           In accordance with the above, IT IS HEREBY ORDERED that:

 9           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

10           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

11   shall be collected and paid in accordance with this court’s order to the Director of the California

12   Department of Corrections and Rehabilitation filed concurrently herewith.

13           3. Plaintiff’s complaint is dismissed.

14           4. Plaintiff is granted thirty days from the date of service of this order to file an amended

15   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

16   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

17   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

18   amended complaint in accordance with this order will result in a recommendation that this action

19   be dismissed.

20   Dated: February 27, 2020
                                                        _____________________________________
21
                                                        CAROLYN K. DELANEY
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25   12/hend1177.screening-joinder.docx

26
27

28
                                                         5
